Case 8:17-cv-02447-WFJ-AAS Document 131 Filed 10/18/19 Page 1 of 19 PageID 1823

                                                                        Page 1
                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION
                               CASE NO.:   8:17-cv-2447-T-36AAS

                  HILDA VAN HOEK,

                          Plaintiff,

                  vs.

                  MCKESSON CORPORATION; PSS
                  WORLD MEDICAL, INC.; MCKESSON
                  MEDICAL-SURGICAL INC.; and MCKESSON
                  MEDICAL-SURGICAL TOP HOLDINGS
                  INC.,

                          Defendants.

                  __________________________________/

                  VIDEOTAPED
                  DEPOSITION OF:        CLINTON BRADY
                  DATE:                 WEDNESDAY, OCTOBER 17, 2018
                  TIME:                 1:31 P.M. - 3:31 P.M.
                  PLACE:                BARRETT COURT REPORTING
                                        2935 FIRST AVENUE NORTH,
                                        ST. PETERSBURG, FLORIDA 33713
                  STENOGRAPHICALLY
                  REPORTED BY:          JESSICA TENENBAUM, COURT REPORTER
                                        AND NOTARY PUBLIC




       Ph: 727-580-4944                                              Fax: 727-735-9866
Case 8:17-cv-02447-WFJ-AAS Document 131 Filed 10/18/19 Page 2 of 19 PageID 1824
                                                                         Page 2                                                           Page 4
          1   A P P E A R A N C E S:                                               1            PROCEEDINGS
          2   KATHRYN S. PISCITELLI, ESQUIRE                                       2                   *********
                -AND-
          3   PETER F. HELWIG                                                      3      THE VIDEOGRAPHER: Here begins Volume I, Unit I
              OF: HARRIS & HELWIG, P.A.                                            4   of the deposition of Clinton Brady, taken at 2935
          4     6700 SOUTH FLORIDA AVENUE, SUITE 31
                                                                                   5   First Avenue North, St. Petersburg, Florida by the
                LAKELAND, FLORIDA 33813
          5     (863) 648-2958, FAX-(863) 619-8901                                 6   Plaintiff in the matter of Hilda Van Hoek versus
                KPISCITELLI1@CFL.RR.COM                                            7   McKesson Corporation, et al. This case is filed in
          6     PFHELWIG@CFL.RR.COM
                APPEARING ON BEHALF OF THE PLAINTIFF                               8   the United State District Court, Middle District of
          7                                                                        9   Florida, Tampa Division, Case No.
              SACHA DYSON, ESQUIRE                                                10   8:17-cv-2447-T-36AAS. My name is Jeremy Taylor.
          8   OF: THOMPSON, SIZEMORE, GONZALEZ & HEARING, P.A.
                201 N. FRANKLIN STREET, SUITE 1600                                11   Today's date is 17, October, 2018. We're going on
          9     TAMPA, FLORIDA 33602                                              12   the record at 1:31 p.m.
                (813) 273-0050, FAX-(813) 273-0072
                                                                                  13      Will counsel please state your appearances for
         10     SDYSON@TSGHLAW.COM
                APPEARING ON BEHALF OF THE DEFENDANTS                             14   the record.
         11                                                                       15      MS. PISCITELLI: Kathryn Piscitelli for
         12   ALSO PRESENT:
         13     JEREMY TAYLOR, VIDEOGRAPHER                                       16   Plaintiff, Linda Van Hoek.
         14                                                                       17      MR. HELWIG: Peter Helwig for Plaintiff, Hilda
         15
                                                                                  18   Van Hoek.
         16
         17                                                                       19      MS. DYSON: Good afternoon. My name is Sacha
         18                                                                       20   Dyson. I'm with Thompson, Sizemore, Gonzalez and
         19
         20
                                                                                  21   Hearing here for the Defendants.
         21                                                                       22      THE VIDEOGRAPHER: Will the court reporter
         22                                                                       23   please swear in the witness?
         23
         24                                                                       24      THE COURT REPORTER: Would you raise your right
         25                                                                       25   hand, please?


                                                                         Page 3                         CONFIDENTIAL Page 5
          1                   INDEX                                                1          Do you solemnly swear or affirm that the
          2   TESTIMONY OF CLINTON BRADY                                           2      testimony you're about to give in this cause is the
          3     DIRECT EXAMINATION BY MS. PISCITELLI...............4               3      truth, the whole truth and nothing but the truth?
          4   CERTIFICATE OF OATH...................................69             4          THE WITNESS: Yes.
          5   CERTIFICATE OF DEPOSITION TRANSCRIPT..................70             5          THE COURT REPORTER: Thank you.
          6                                                                        6          THE VIDEOGRAPHER: We may begin.
          7                INDEX OF EXHIBITS                                       7                 DIRECT EXAMINATION
          8                                                                        8   BY MS. PISCITELLI:
          9                  (NONE MARKED)                                         9      Q. Mr. Brady, I'm Kathryn Piscitelli. I'm
         10                                                                       10   representing Ms. Hilda Van Hoek. I'll be taking your
         11                                                                       11   deposition today.
         12                                                                       12      A. All right.
         13                    ------                                             13      Q. Please state your full name.
         14              S TIP ULATIONS                                           14      A. Clinton Stewart Brady.
         15       It is hereby stipulated and agreed by and between               15      Q. Is Stewart spelled S-T-U-A-R-T?
         16   the counsel for the respective parties and the deponent             16      A. E-W-A-R-T.
         17   that the reading and signing of the deposition                      17      Q. Okay. S-T-E-W-A-R-T?
         18   transcript be reserved.                                             18      A. Correct.
         19                    ------                                             19      Q. And what is your address?
         20                                                                       20      A. 1960 Dolphin Boulevard South, St. Petersburg,
         21                                                                       21   Florida 33707.
         22                                                                       22      Q. Do you have any plans to move?
         23                                                                       23      A. No.
         24                                                                       24      Q. Have you ever been deposed before?
         25                                                                       25      A. No.




                                                                                                           2 (Pages 2 to 5)
       Ph: 727-580-4944                                                                                                         Fax: 727-735-9866
Case 8:17-cv-02447-WFJ-AAS Document 131 Filed 10/18/19 Page 3 of 19 PageID 1825
                                                                   Page 6                                                     Page 8
          1        Q. I'll go over a few ground rules with you. I'll         1      A. No.
          2    be asking you questions. My questions and your answers        2      Q. Have you had anything alcoholic to drink within
          3    will be recorded by the court reporter, Ms. Tenenbaum,        3   the past eight hours?
          4    sitting over here to your right.                              4      A. No.
          5          You understand that you are under oath?                 5      Q. Are you sick at all today?
          6       A. Yes.                                                    6      A. No.
          7        Q. And that means you're sworn to tell the truth?         7      Q. Is there any reason you can think of why you'll
          8       A. Yes.                                                    8   not be able to answer my questions fully and accurately?
          9        Q. Even though we are in an informal setting here         9      A. No.
         10    in this office, your answers have the same force and         10      Q. What do you think this deposition is about?
         11    effect as if we were in a courtroom with a judge and         11      A. Hilda has a lawsuit against McKesson. I don't
         12    jury. Do you understand?                                     12   really know a whole lot about the details.
         13       A. Yes.                                                   13      Q. By "Hilda," you mean Hilda Van Hoek?
         14        Q. You will need to speak up and answer questions        14      A. I do.
         15    orally rather than with a nod or a shake of the head.        15      Q. Okay. And during the deposition, we -- you
         16    Also, I would request that you avoid terms such as           16   might be referring to her as Hilda, and I will assume
         17    uh-huh and uh-uh because those can be confused by the        17   that you're referring to Ms. Hilda Van Hoek. Okay?
         18    court reporter. They're easily confused with each            18      A. Okay.
         19    other. Okay?                                                 19      Q. When did you first learn that Ms. Van Hoek has
         20       A. Okay.                                                  20   a lawsuit against McKesson?
         21        Q. Please wait to -- please wait for me to finish        21      A. A few months ago when I got the first letter in
         22    "answering" a question before you respond. Sometimes         22   the mail.
         23    you might anticipate what I'm going to ask and jump in       23      Q. You received a deposition notice in the mail?
         24    with an answer which is what happens in regular              24      A. From your firm, yeah.
         25    conversation, but because we need to have a clear            25      Q. Scheduling the deposition?


                                                                   Page 7                                                     Page 9
          1    record, I ask that you wait until you're sure I'm             1     A. Right.
          2    finished before you respond. And if I happen to               2      Q. Had you known that Ms. Van Hoek had a lawsuit
          3    interrupt you, which also happens, just let me know that      3   against McKesson before you received that document in
          4    I've interrupted and I'll let you finish your answer.         4   the mail?
          5    Okay?                                                         5         MS. DYSON: Object to the form.
          6      A. Okay.                                                    6         THE WITNESS: No.
          7      Q. If I ask you a question that you do not                  7   BY MS. PISCITELLI:
          8    understand, please let me know and I will do my best to       8      Q. Are you represented by counsel today?
          9    rephrase it to make it clearer to you. Okay?                  9     A. Yes.
         10      A. Okay.                                                   10      Q. Ms. Sacha Dyson?
         11      Q. Okay. You have water. If you need to take a             11     A. Yes.
         12    break for some reason -- we will be taking breaks            12      Q. When did you retain Ms. Dyson to represent you?
         13    occasionally. If you do need to take a break, please         13         MS. DYSON: Object to the form.
         14    let me know and I will do my best to accommodate you.        14         THE WITNESS: I didn't. McKesson did. So, I
         15    If a question is pending at that time, you will need to      15     don't know.
         16    answer before we take the break. Okay?                       16   BY MS. PISCITELLI:
         17      A. Okay.                                                   17      Q. When did you learn that Ms. Dyson was
         18      Q. Sometimes someone who's being deposed remembers         18   representing you?
         19    information responsive to a question that was asked          19     A. Monday.
         20    earlier in the deposition that you didn't remember at        20      Q. Monday of this week?
         21    the time. If that happens, will you please let me know?      21     A. That's correct.
         22      A. Yes.                                                    22      Q. How did you learn that?
         23      Q. Are you taking any medications or drugs that            23     A. On a phone call with her.
         24    might impair your ability to understand and answer my        24      Q. How long was the phone call?
         25    questions today?                                             25     A. Estimating, 30 minutes, 35 minutes.




                                                                                                   3 (Pages 6 to 9)
       Ph: 727-580-4944                                                                                                Fax: 727-735-9866
Case 8:17-cv-02447-WFJ-AAS Document 131 Filed 10/18/19 Page 4 of 19 PageID 1826
                                                             Page 10                                                        Page 12
          1       Q. Had you spoken to Ms. Dyson any time before       1      A. Correct.
          2    Monday?                                                 2      Q. Who is your employer currently?
          3       A. No.                                               3      A. McKesson.
          4       Q. Have you spoken to anybody else at Ms. Dyson's    4      Q. How long has McKesson been your employer?
          5    law firm before Monday?                                 5      A. Since McKesson acquired PSS.
          6       A. No.                                               6      Q. How did you learn that McKesson was your
          7       Q. Are you paying Ms. Dyson to represent you         7    employer?
          8    today?                                                  8          MS. DYSON: Object to the form.
          9       A. No.                                               9          THE WITNESS: I don't remember.
         10       Q. Was anybody else on the phone with -- during      10   BY MS. PISCITELLI:
         11    your phone call with Ms. Dyson on Monday?               11     Q. So, I'm understanding from you that you -- at
         12       A. No.                                               12   the -- since the acquisition -- this is what you said.
         13       Q. Was anybody else present with you when you were   13   Since the acquisition of PSS by McKesson, you've been an
         14    on the phone with Ms. Dyson on Monday?                  14   employee of McKesson?
         15       A. No.                                               15         MS. DYSON: Object to the form.
         16       Q. Did you prepare for your deposition in this       16         THE WITNESS: Correct.
         17    case?                                                   17   BY MS. PISCITELLI:
         18       A. No.                                               18     Q. Thank you.
         19       Q. Did you review any documents to prepare for       19         Who was your employer before McKesson?
         20    this deposition?                                        20     A. PSS.
         21       A. No.                                               21     Q. Is that PSS World Medical, Inc.?
         22       Q. Have you seen any documents related to this       22     A. That is correct.
         23    lawsuit other than the deposition notices that you      23     Q. And how long did you work for PSS?
         24    received?                                               24     A. Approximately 18 years.
         25       A. No.                                               25     Q. And that's when you came to know Ms. Van Hoek,



                                                             Page 11                                                        Page 13
          1      Q. Who is Hilda Van Hoek?                             1    through your employment at PSS?
          2      A. Colleague, sales rep.                              2          MS. DYSON: Object to the form.
          3      Q. Do you have knowledge of Ms. Van Hoek's            3          THE WITNESS: Correct.
          4    employment?                                             4    BY MS. PISCITELLI:
          5         MS. DYSON: Object to the form.                     5      Q. When you were hired by PSS, where did you live?
          6         THE WITNESS: Do I know that she's employed by      6      A. Orlando.
          7      McKesson?                                             7      Q. How long after you were hired by PSS did you
          8    BY MS. PISCITELLI:                                      8    live in Orlando?
          9      Q. Do you have any knowledge of her employment?       9          MS. DYSON: Object to the form.
         10         MS. DYSON: Object to the form.                     10         THE WITNESS: Only a few more weeks.
         11         THE WITNESS: I don't even know how to answer       11   BY MS. PISCITELLI:
         12      that question. I don't know what you're asking.       12     Q. And -- okay. And then where did you move to?
         13      Does she work for McKesson? As far as I know, yes,    13     A. Birmingham, Alabama.
         14      but I don't know formally, so I -- I don't know.      14     Q. Do you remember what year that was?
         15    BY MS. PISCITELLI:                                      15     A. '95.
         16      Q. Okay. And other than your knowing that             16     Q. When you were hired, was the company called PSS
         17    Ms. Van Hoek works for McKesson, do you know anything   17   World Medical, Inc.?
         18    else about her employment?                              18     A. I don't remember. It was PSS. It may have
         19         MS. DYSON: Object to the form.                     19   been PSS World Medical or that might have changed after
         20         THE WITNESS: Not really.                           20   the fact.
         21    BY MS. PISCITELLI:                                      21     Q. Do you remember a name Physician Sales &
         22      Q. How long have you known Ms. Van Hoek?              22   Service?
         23      A. I don't know the exact dates, but probably         23     A. Yes.
         24    18 -- 18 to 20 years.                                   24     Q. Was that the company that hired you?
         25      Q. Is that all from work?                             25     A. Correct.




                                                                                           4 (Pages 10 to 13)
       Ph: 727-580-4944                                                                                                Fax: 727-735-9866
Case 8:17-cv-02447-WFJ-AAS Document 131 Filed 10/18/19 Page 5 of 19 PageID 1827
                                                                  Page 14                                                  Page 16
          1       Q. And how long did you live in Birmingham?                1      A. I don't remember. I know they had a trainee
          2       A. Approximately three or four months.                     2   program that you went through for three to six months,
          3       Q. And then you moved to another city?                     3   and then after that, you went out into the -- your sales
          4       A. That's correct.                                         4   territory. I don't remember what the official name of
          5       Q. Where'd you move to?                                    5   the job was.
          6       A. Tampa.                                                  6      Q. And do you have a title now?
          7       Q. And how long did you live in Tampa?                     7      A. I believe it's account manager.
          8       A. Approximately three years, two or three.                8      Q. Are the duties of an account manager any
          9       Q. And where did you move after you moved from             9   different from a sales representative --
         10    Tampa?                                                       10      A. No.
         11       A. St. Petersburg.                                        11      Q. -- in your employment?
         12       Q. What year was that?                                    12      A. No.
         13       A. Around '98, 1998.                                      13      Q. Who currently is your supervisor, your
         14       Q. And did you -- have you lived in St. Petersburg        14   immediate supervisor?
         15    since 1998?                                                  15      A. Paul Jensen.
         16       A. Yes.                                                   16      Q. How long has Mr. Jensen been your supervisor?
         17       Q. At the same address that you live at now?              17      A. Five months.
         18       A. No, not initially.                                     18      Q. And your supervisor before that, before
         19       Q. Since your move to St. Petersburg, have you            19   Mr. Jensen?
         20    resided anyplace else in addition to St. Pete?               20      A. Sure, Brian Gnerre.
         21       A. No.                                                    21      Q. And before Brian Gnerre, did you have somebody
         22       Q. Where is your current work location?                   22   else supervise you?
         23       A. Work out of home.                                      23      A. Yes.
         24       Q. And has that been the case the whole time              24      Q. Who before Mr. Gnerre?
         25    you've been employed, since the beginning of your            25      A. Carlos Xiques.


                                                                  Page 15                                                  Page 17
          1    employment by Physician Sales & Service?                      1      Q. Approximately when did Mr. Gnerre become your
          2      A. Not initially. Initially in Birmingham, I                2   supervisor?
          3    worked as a trainee. So, I worked in the warehouse and        3     A. Around June 2016. That's just an
          4    made deliveries. And then when I moved to Tampa, became       4   approximation.
          5    a sales rep. And from that point on, worked out of my         5      Q. That's fine.
          6    home.                                                         6          And approximately when did Mr. Xiques become
          7      Q. What was your position before you were a sales           7   your supervisor?
          8    rep?                                                          8     A. I don't -- I don't know the exact date. I
          9      A. Sales trainee.                                           9   would guess somewhere around June 2013, maybe, but
         10      Q. How long was your training to become a sales            10   that's a guess.
         11    rep?                                                         11      Q. Who was your supervisor before Mr. Xiques?
         12      A. Three or four months.                                   12     A. Steven Shavlik.
         13      Q. What did it consist of?                                 13      Q. And the spelling of Shavlik is S-H-A-V-L-I-K?
         14      A. Working in the warehouse, driving a delivery            14     A. Correct.
         15    van, making deliveries, cleaning the warehouse, cleaning     15      Q. How long was Mr. Shavlik your supervisor?
         16    the toilets, and took little classes and tests in the        16     A. I'm guessing now. I would say three years,
         17    evening.                                                     17   four years. I don't remember.
         18      Q. When you were hired to be a sales                       18      Q. And before Mr. Shavlik, who was your
         19    representative, which was when -- what year                  19   supervisor?
         20    approximately did you become a sales representative?         20     A. I think it was Joe Kellerher, but I don't
         21      A. I was hired in March '95.                               21   really remember the exact order. (Phonetic spelling.)
         22      Q. As a sales rep?                                         22      Q. Why -- well, let me just scratch that.
         23      A. Correct.                                                23          Do you know what reason Brian Gnerre became
         24      Q. Was sales representative your title at that             24   your supervisor instead of Mr. Xiques?
         25    time?                                                        25     A. No.




                                                                                              5 (Pages 14 to 17)
       Ph: 727-580-4944                                                                                               Fax: 727-735-9866
Case 8:17-cv-02447-WFJ-AAS Document 131 Filed 10/18/19 Page 6 of 19 PageID 1828
                                                          Page 18                                                       Page 20
          1       Q. Did Mr. Xiques change a position at that time?       1      A. It was at the McKesson break freight office in
          2          MS. DYSON: Object to the form.                       2   St. Petersburg.
          3          THE WITNESS: I believe so.                           3      Q. Did you say break freight?
          4    BY MS. PISCITELLI:                                         4      A. That's correct.
          5       Q. You're not sure?                                     5      Q. Was anybody else present during the meeting?
          6       A. I'm trying to remember why they -- because they      6      A. There were other people in the building in the
          7    divided our sales team up with different managers, so      7   office, but not with us in the meeting, no. There were
          8    I'm trying to recall. I think it may have been because     8   other people coming in and out of the room that we were
          9    Mr. Xiques took another position.                          9   in, but no one else was there for the meeting.
         10       Q. In the company?                                     10      Q. Was there any discussion of Ms. Van Hoek during
         11       A. That's correct.                                     11   this August 2018 meeting you had with Mr. Jensen?
         12       Q. Approximately when was the team that you            12      A. No.
         13    referred to divided up with different managers?           13      Q. How are you paid?
         14       A. It's happened several times.                        14         MS. DYSON: Object to the form.
         15       Q. Have you ever had more than one supervisor at       15   BY MS. PISCITELLI:
         16    the same time?                                            16      Q. Are you -- are you paid at work? Do you
         17       A. No.                                                 17   receive compensation for your work?
         18       Q. Have you received performance evaluations           18      A. I do.
         19    during your employment as a sales representative and      19      Q. And what -- what form of compensation do you
         20    account manager?                                          20   receive?
         21       A. Yes.                                                21      A. Paid twice per month.
         22       Q. Are those presently done -- well, what format       22      Q. And is the payment a salary?
         23    are they presently done, your performance evaluations?    23      A. No.
         24       A. I -- I don't really know. We have a meeting, I      24      Q. What is it?
         25    guess, and they fill out whatever they fill out.          25      A. Commissions.


                                                          Page 19                                                       Page 21
          1       Q. Okay. When's the last meeting that you had          1       Q. Do you receive any other compensation in your
          2    that was a performance evaluation?                        2    employment currently?
          3       A. I don't know if it was a performance evaluation     3       A. I think we get some type of monthly allowance
          4    or not. So, the last meeting I had with my manager was    4    for car, phone, that kind of thing, but it's been a
          5    a quarterly meeting, and it was in August of this year,   5    while since I looked at any of that, so I don't know for
          6    but I have no clue if that's a performance evaluation.    6    sure. The majority of it is commission, the vast
          7    I don't -- I don't know.                                  7    majority.
          8       Q. Were you given any documentation at that            8       Q. Do you submit receipts for phone and -- and
          9    quarterly meeting?                                        9    travel for reimbursement to the company?
         10       A. No.                                                 10      A. No.
         11       Q. What was discussed that leads you to think that     11      Q. Have you always been paid on a commission basis
         12    the meeting was a performance evaluation?                 12   in your employment that goes back to your hire by
         13          MS. DYSON: Object to the form.                      13   Physician Sales & Service?
         14          THE WITNESS: I told you I didn't know if it         14      A. No.
         15       was a performance evaluation, so...                    15      Q. How were you initially paid?
         16    BY MS. PISCITELLI:                                        16      A. Initially, I think it was just a monthly salary
         17       Q. Okay. Well, what was -- what was discussed at       17   that we got as a trainee. And at some point, when you
         18    the meeting you had in August?                            18   became a sales rep, you transitioned from salary to
         19       A. Just talked about the company objectives and        19   commission.
         20    sales goals and --                                        20      Q. And ever since you became a sales rep, you've
         21       Q. And that was with Mr. Jensen?                       21   been paid on a commission basis?
         22       A. That is correct.                                    22      A. That is correct.
         23       Q. How long did the meeting last?                      23      Q. And who pays you currently?
         24       A. Approximately an hour.                              24      A. McKesson.
         25       Q. Where was the meeting?                              25      Q. How long has McKesson paid your commissions?




                                                                                           6 (Pages 18 to 21)
       Ph: 727-580-4944                                                                                            Fax: 727-735-9866
Case 8:17-cv-02447-WFJ-AAS Document 131 Filed 10/18/19 Page 7 of 19 PageID 1829
                                                          Page 22                                                            Page 24
          1       A. Since they acquired PSS.                             1       Q. How did you become a member of the PSIP?
          2       Q. Do you receive any types of employee benefits        2      A. They had some kind of enrollment, said if you'd
          3    in your employment currently?                              3   like to participate, you know, you filled out whatever
          4       A. Yes.                                                 4   and -- pretty basic.
          5       Q. What types of benefits do you receive?               5       Q. When you were employed by PSS, whether
          6       A. Medical, dental, vision.                             6   Physician Sales & Service or the other name that we had,
          7       Q. Anything else?                                       7   PSS World Medical, Inc., did you participate in any
          8       A. Not sure. There may be long-term disability.         8   deferred compensation plans?
          9    Those kind of benefits.                                    9      A. I did.
         10       Q. Are you a participant in a deferred                 10       Q. And what were those plans?
         11    compensation plan?                                        11      A. There was a 401K plan.
         12       A. I am.                                               12       Q. Any others?
         13       Q. And what is that plan called?                       13      A. Elite Compensation Plan.
         14       A. There are two. One is called SPSIP, and I           14       Q. Any others?
         15    don't remember the exact acronym. The other one is        15      A. There were stock shares, but I don't know if
         16    PSIP, so -- and there's also an employee stock program,   16   those were through a plan. I don't recall.
         17    too, all of which I participate in.                       17       Q. Are you still a participant in the 401K from
         18       Q. The one that you referred to as SPSIP --            18   PSS?
         19       A. Correct.                                            19      A. No, that was rolled into the McKesson 401K.
         20       Q. -- you don't remember what any of those letters     20       Q. How about the Elite Compensation Plan, are you
         21    stand for?                                                21   still a participant in that?
         22       A. Supplemental is the first word. I don't             22      A. That is not offered by McKesson.
         23    remember exactly. The PIP is a 401K. SPSIP is an          23       Q. Are you still a participant in that plan?
         24    additional pretax investment plan that you're able to     24      A. I have funds in the plan, but I can't
         25    participate in, but, no, I don't remember what all the    25   contribute to them.


                                                          Page 23                                                            Page 25
          1    letters stand for.                                         1     Q. Does anybody contribute to the Elite
          2       Q. For the PSIP, do you know what the first letter      2   Compensation Plan --
          3    stands for?                                                3          MS. DYSON: Object to the form.
          4       A. I do not.                                            4   BY MS. PISCITELLI:
          5       Q. And how long have you been a participant in the      5     Q.    -- now?
          6    SPSIP which you said is a 401K?                            6     A. Not as far as I know.
          7          MS. DYSON: Object to the form.                       7     Q. Let me start over. Oh.
          8          THE WITNESS: No, the PSIP is the 401K.               8     A. As far as I know, that was discontinued
          9    BY MS. PISCITELLI:                                         9   entirely, but you had the option of leaving your funds
         10       Q. Oh. Then I got them backwards. Okay. So,            10   in there, but it's no longer a -- McKesson never offered
         11    PSIP -- PSIP is the 401K?                                 11   that program.
         12       A. Right.                                              12     Q. And how was the Elite Compensation Plan --
         13       Q. And then the SPSIP is a supplemental deferred       13   we're going back to PSS. How was the Elite Compensation
         14    compensation?                                             14   Plan different from the regular 401K plan?
         15       A. That's correct.                                     15          MS. DYSON: Object to the form.
         16       Q. And how long have you been a participant in the     16          THE WITNESS: It was nonqualified. There was
         17    PSIP?                                                     17     not a cap on how much you could defer to it. It was
         18       A. Since it became available to us from McKesson.      18     payable upon leaving the company. It had different
         19    I don't recall if that was immediately after the          19     variable growth options within it and different
         20    acquisition or if it was a few months after.              20     matching.
         21       Q. Is the PSIP available to all sales                  21   BY MS. PISCITELLI:
         22    representatives at the company?                           22     Q. How was the matching different?
         23          MS. DYSON: Object to the form.                      23     A. I don't recall what the matching was on our
         24          THE WITNESS: I think so, but I don't know.          24   401K at that time. With the Elite comp, you couldn't
         25    BY MS. PISCITELLI:                                        25   get a 50 percent match on -- up to 10 percent of your




                                                                                                7 (Pages 22 to 25)
       Ph: 727-580-4944                                                                                                 Fax: 727-735-9866
Case 8:17-cv-02447-WFJ-AAS Document 131 Filed 10/18/19 Page 8 of 19 PageID 1830
                                                        Page 26                                                              Page 28
          1    annual income.                                             1   BY MS. PISCITELLI:
          2       Q. On the 401K, the PSS 401K, did you receive any       2     Q. What kind of benefits were there?
          3    matching benefit?                                          3     A. You were able to participate in the Elite
          4       A. I think so, but I don't remember how much it         4   Compensation Plan. There was also typically one trip
          5    was.                                                       5   per year for you and your spouse where you met with the
          6       Q. And in your current -- you said it was rolled        6   officers of the company.
          7    over when McKesson acquired PSS?                           7     Q. Were you ever a member of the CEO Round Table?
          8       A. The 401K was.                                        8     A. Yes.
          9       Q. Right. The 401K. Is there any matching in            9     Q. And when did you become a member?
         10    your -- the current 401K that you're in?                  10     A. About the -- around 2002, I'm guessing.
         11       A. There is.                                           11     Q. And how long were you a member of the CEO Round
         12       Q. Okay. And how -- how does that work?                12   Table?
         13       A. I don't know the exact matching.                    13     A. Until the McKesson acquisition of PSS.
         14       Q. Did the matching percentage or amount change        14     Q. You mean the acquisition of PSS by McKesson?
         15    when the PSS plan -- 401K plan was rolled over into the   15   Did I miss --
         16    McKesson 401K plan?                                       16     A. That's correct.
         17          MS. DYSON: Object to the form.                      17     Q. Who acquired whom?
         18          THE WITNESS: Yes, the McKesson matching was         18     A. McKesson acquired PSS.
         19       higher than the PSS matching, but I don't remember     19         MS. DYSON: Object to the form.
         20       the exact amount.                                      20   BY MS. PISCITELLI:
         21    BY MS. PISCITELLI:                                        21     Q. Right. Thank you.
         22       Q. Approximately when did you become a participant     22         Was the round table -- the CEO Round Table
         23    in the Elite Deferred Compensation Plan?
                                                                         23   membership, was that rolled over into anything once
         24       A. This would be a real guess, but around 2002
                                                                         24   McKesson acquired PSS?
         25    maybe.
                                                                         25     A. I don't know. McKesson has their -- I don't


                                                        Page 27                                                              Page 29
          1       Q. And approximately when did the contributions to      1   know if it's the same version. I don't know if it was
          2    the Elite plan end?                                        2   rolled over. McKesson has something called profit
          3       A. Around the same time the McKesson acquisition        3   producers. But I have no clue if they had that
          4    of PSS happened.                                           4   information, if the CEO Round Table was rolled into it.
          5       Q. Do you remember approximately when the PSS --        5   I don't know.
          6    excuse me -- the McKesson acquisition of PSS occurred?     6      Q. Have you been a profit producer?
          7       A. I don't remember the exact date, but I want to       7      A. No.
          8    say around February of 2014, but that's a guess.           8      Q. Do you know what that --what that criteria is
          9       Q. But you remember it was in February?                 9   to be -- excuse me -- what the criteria are to be a
         10       A. That's a guess.                                     10   profit producer?
         11       Q. Have you ever heard of a plan referred to as        11      A. I do not.
         12    the CEO Round Table?                                      12      Q. Do you know what the -- any of the benefits
         13       A. Yes.                                                13   would be for somebody who's a profit producer?
         14       Q. Okay. And what was that?                            14      A. I believe they have an annual trip, but I don't
         15       A. That was a program for the top 25 reps in the       15   know much about it.
         16    company based on gross profit dollars.                    16      Q. Have you ever heard of something called The
         17       Q. And was that the top 25 reps meaning sales          17   President's Club?
         18    reps, right?                                              18      A. Yes.
         19       A. Correct.                                            19      Q. Is that the same thing as the profit producers
         20       Q. Was that the top 25 sales reps nationally?          20   that you --
         21       A. That's correct.                                     21      A. No.
         22       Q. Were there any benefits to persons who were the     22      Q. Okay. What's The President's Club?
         23    top 25 reps?                                              23      A. That is -- I don't know all the criteria, but a
         24       A. Yes.                                                24   certain number of reps -- sales reps each year are able
         25          MS. DYSON: Object to the form.                      25   to win The President's Club trip, and it has to do with




                                                                                              8 (Pages 26 to 29)
       Ph: 727-580-4944                                                                                                Fax: 727-735-9866
Case 8:17-cv-02447-WFJ-AAS Document 131 Filed 10/18/19 Page 9 of 19 PageID 1831
                                                         Page 30                                                           Page 32
          1    growth in your territory, sales growth year over year.      1   on accounts payable, those kind of things.
          2       Q. And who is the president currently?                   2      Q. Does -- do all sales representatives, account
          3       A. The president?                                        3   managers now, have the bill to responsibilities you just
          4       Q. Yeah. I mean, it says The President's Club.           4   described?
          5    I'm wondering who the -- if there's a person associated     5      A. Yes.
          6    with that title.                                            6         MS. DYSON: Object to the form.
          7           MS. DYSON: Object to the form.                       7   BY MS. PISCITELLI:
          8           THE WITNESS: Yeah. I -- I believe it's Eddie         8      Q. Do they have those bill to responsibilities
          9       Dienes, but I'm not sure.                                9   with respect to each customer?
         10    BY MS. PISCITELLI:                                         10      A. No.
         11       Q. Have you ever been a member of The President's       11         MS. DYSON: Object to the form.
         12    Club?                                                      12   BY MS. PISCITELLI:
         13       A. No.                                                  13      Q. And why -- why would they not with every
         14       Q. During your employment as a sales                    14   customer?
         15    representative -- well, let's strike that.                 15         MS. DYSON: Object to the form.
         16           Currently as a, I believe you said account --       16         THE WITNESS: So, there are situations quite
         17    account manager, what are your responsibilities?           17      commonly where we share business with other reps.
         18       A. To call on customers, take care of customers,        18      So, one rep may have the bill to and other reps may
         19    sales.                                                     19      have ship to locations underneath that.
         20       Q. Anything else?                                       20   BY MS. PISCITELLI:
         21       A. There's a huge list that would take us hours to      21      Q. Presently, are you in one of those shared
         22    go through, but normal things that you would think would   22   situations as to any customers?
         23    apply to taking care of sales and customers.               23      A. Yes.
         24       Q. Okay. When you refer to a long list, is there        24      Q. Which customers?
         25    actually a document that lists all the responsibilities    25      A. There's numerous. I couldn't name them all for


                                                         Page 31
                                                                                        CONFIDENTIAL                       Page 33
          1     of account managers?                                       1   you.
          2         A. That, I don't know.                                 2      Q. Can you name any?
          3         Q. Are your duties as an account manager any           3      A. Sure. Lutz Surgical Partners.
          4     different from your -- the duties that you had             4      Q. Any others?
          5     previously going back to the beginning of your             5      A. Yeah, but I can't remember the exact name of
          6     employment as a sales rep with PSS?                        6   the account. Oh. Hum. I don't know. I'd have to
          7         A. So, as a sales rep with PSS, no, they're not        7   think about that, but there are others, yes.
          8     different. As a trainee, obviously, that was a whole       8      Q. How about Florida Medical Clinic?
          9     different thing.                                           9      A. Yes.
         10         Q. Have you ever heard the terminology bill to        10      Q. How about Florida Hospital Physician Group?
         11     account?                                                  11      A. No.
         12         A. Yes.                                               12      Q. How about Access Health Care?
         13         Q. And what is that?                                  13      A. No.
         14         A. That is typically the address where statements     14      Q. How about Dr. Randolph A. Knight?
         15     and invoices are sent for a customer account.             15      A. No, that is not a shared --
         16         Q. As a sales representative, do you have any         16      Q. Are you the sales representative who's the
         17     responsibilities with respect to the bill to account?     17   person responsible for any bill to functions as to Lutz
         18         A. Yes.                                               18   Surgical Partners?
         19         Q. And what are those responsibilities?               19      A. Yes.
         20         A. The same as they are for any of our customers.     20      Q. How about Florida Medical Clinic?
         21     The bill to just means that's where we're going to send   21      A. No.
         22     invoices and bills. It can also be a location where       22      Q. Who's the bill to on Florida Medical Clinic?
         23     they actually have a practice and we ship product. So,    23      A. Hilda.
         24     it can be anything from calling on that facility, to      24      Q. And how long has Hilda been the bill to on
         25     visit with the physicians, nurses, to working with them   25   Florida Medical Clinic that you know?




                                                                                             9 (Pages 30 to 33)
       Ph: 727-580-4944                                                                                               Fax: 727-735-9866
Case 8:17-cv-02447-WFJ-AAS Document 131 Filed 10/18/19 Page 10 of 19 PageID 1832
                       CONFIDENTIAL                        Page 34                                                       Page 36
           1       A. I don't know. She had it before I was               1   to PCPA currently?
           2    involved.                                                 2      A. I'm the account manager for that location for
           3        Q. When did you become involved with Florida          3   PCPA lab.
           4    Medical Clinic?                                           4      Q. So, it's not medical supplies for PCPA?
           5       A. It's an estimation, but maybe five years ago.       5      A. The majority of what they get from us is lab
           6    It could have been longer.                                6   supplies.
           7        Q. How did you become involved with Florida           7      Q. And you've been the ship to sales
           8    Medical Clinic?                                           8   representative on PCPA since FMC acquired it?
           9       A. They acquired some of my existing customers.        9      A. I believe so.
          10        Q. Do you recall who any of those customers were     10      Q. How about with respect to Tampa Orthopedic?
          11    that FMC, Florida Medical Clinic, acquired?              11      A. I believe so. Now, it may have -- I don't
          12       A. Sure. PCPA, that's Primary Care Physicians         12   remember exactly the beginning, but as far as I
          13    Alliance, Marty Odom, Tampa Orthopedic. I'm sure         13   remember, I was the account manager for that location.
          14    there's many more, but I don't know them all right off   14      Q. And is Tampa Orthopedic lab supplies?
          15    the top of my head.                                      15      A. No.
          16        Q. And before you became involved with -- well,      16      Q. What's Tampa Orthopedic?
          17    let's strike that.                                       17      A. Medical supplies.
          18           Have you ever been the bill to for Florida        18      Q. And what are your current duties with -- as a
          19    Medical Clinic?                                          19   ship to with respect to PCPA?
          20       A. I don't think so. Not that I recall.               20      A. Just to help them with orders. Any -- the same
          21        Q. Approximately when did -- well, let's strike      21   as they would be with any other customer. Help them
          22    that.                                                    22   with ordering problems, ordering issues, just all the
          23           Which -- which company acquired -- let me         23   normal duties that come with it. Other than the
          24    strike that again.                                       24   accounts receivable portion, I don't have that. Well, I
          25           When -- when Florida Medical Clinic acquired      25   take that back. If they're -- if they have issues with


                                                           Page 35                                                       Page 37
           1    PCPA --                                                   1   their bill, then, yes, I would be involved with that
           2      A. Okay.                                                2   also. So, let me change that answer.
           3       Q. -- was that before McKesson's acquisition of        3      Q. And when PCPA or that -- that part of FMCA,
           4    PSS?                                                      4   when they need help with orders, who is your contact
           5      A. Oh. I think it was, but I'm not -- I'm not 100       5   person?
           6    percent.                                                  6          MS. DYSON: Object to the form.
           7       Q. And same question as to Marty Odom.                 7          THE WITNESS: They typically haven't had any
           8      A. I believe that was before McKesson acquired          8      issues, to be honest. So -- Dr. Castellano is my
           9    PSS.                                                      9      main contact there, but he doesn't -- I don't know.
          10       Q. And Odom is spelled O-D-O-M?                       10      I don't really -- haven't had any issues with him.
          11      A. That's correct.                                     11      It's been pretty smooth. They order very, very
          12       Q. Is Marty Odom a physician?                         12      little from us.
          13      A. Correct.                                            13   BY MS. PISCITELLI:
          14       Q. How about Tampa Orthopedic?                        14      Q. Why is that?
          15      A. That was after McKesson acquired PSS.               15          MS. DYSON: Object to the form.
          16       Q. Do you remember approximately when?                16   BY MS. PISCITELLI:
          17      A. Again, these are guesses, but three years ago       17      Q. Do you know why they order little?
          18    maybe. Two years ago. I don't -- I don't remember        18      A. Yes.
          19    exactly when.                                            19      Q. Why?
          20       Q. And do you still have responsibilities for         20      A. They -- FMC primarily orders from our
          21    PCPA, Marty Odom, and Tampa Orthopedic?                  21   competitor.
          22      A. Not Marty Odom. I don't know if that account's      22      Q. What -- what lab supply does -- is it -- well,
          23    even there. It may have been absorbed. The other two,    23   let me strike that.
          24    yes, the ship to's.                                      24          Is it FMC will submit the order for the --
          25       Q. And what are your responsibilities with respect    25      A. It -- it's submitted --




                                                                                         10 (Pages 34 to 37)
        Ph: 727-580-4944                                                                                            Fax: 727-735-9866
Case 8:17-cv-02447-WFJ-AAS Document 131 Filed 10/18/19 Page 11 of 19 PageID 1833
                                                        Page 38                                                         Page 40
           1        Q. -- PCPAs -- is it still called PCPA?              1          THE WITNESS: -- if that's okay.
           2        A. It is.                                            2          MS. PISCITELLI: Let's go off the record and
           3        Q. Okay. So, how is the ordering done currently      3      we'll -- so we can take a break.
           4     for PCPA? Is it through FMC or --                       4          THE VIDEOGRAPHER: We're off the record at
           5        A. It's submitted online. So, I don't know if        5      2:33 p.m.
           6     that goes to FMC first or not.                          6          (Thereupon, a short recess was had.)
           7        Q. How long has that been the case?                  7          (Thereupon, the Question and Answer was read
           8        A. Since -- since FMC acquired them.                 8      back.)
           9        Q. Do you place the orders online?                   9          THE VIDEOGRAPHER: We're on the record at
          10        A. No, they do.                                     10      2:40 p.m.
          11        Q. The customer?                                    11   BY MS. PISCITELLI:
          12        A. That's correct.                                  12      Q. Mr. Brady, we were talking about orders from
          13        Q. Do you know what types of lab supplies are       13   the -- the FMC acquired entities that you have ship to's
          14     ordered for PCP -- PCPA through -- from -- from        14   for. And you mentioned that Tampa Orthopedic orders
          15     McKesson, not the --                                   15   very little from McKesson. Is that correct? Do I have
          16        A. Sure.                                            16   that right?
          17        Q. -- not the other company?                        17          MS. DYSON: Object to the form.
          18           What -- what types of lab supplies?              18          THE WITNESS: That's correct.
          19        A. Reagents and controls primarily.                 19   BY MS. PISCITELLI:
          20        Q. Did you say reagents?                            20      Q. Okay. What does Tampa Orthopedic order from
          21        A. I did.                                           21   McKesson?
          22        Q. R-E-A-G-E-N-T?                                   22      A. It's very, very little. They have two
          23        A. That's correct.                                  23   different businesses they run out of that office. One
          24        Q. Reagents and controls?                           24   is an urgent care. I am the rep for that, the account
          25        A. That's correct.                                  25   manager for that, so I'm in there frequently. The other


                                                        Page 39                                                         Page 41
           1       Q. Anything else?                                     1   is orthopedic. The orthopedic portion was purchased by
           2      A. That's the majority of it.                          2   Florida Medical Clinic. So, I could tell you in the
           3       Q. And how about Tampa Orthopedic? What -- what       3   last 12 months, they may not have purchased anything.
           4    type of medical supplies do they order from McKesson?    4       Q. Did you say the last 12 months?
           5      A. They order almost nothing from McKesson. They       5      A. Yes.
           6    order from our competitor. The occasional medical        6       Q. And the urgent care portion of Tampa Orthopedic
           7    supply from time to time.                                7   is not affiliated with FMC, Florida Medical Clinic?
           8          THE WITNESS: Can I have a second with --           8      A. It is not, nor is it affiliated with Tampa
           9          MS. DYSON: Uh-huh.                                 9   Orthopedic. It's an entirely separate business tax ID.
          10          THE WITNESS: Okay.                                10   They just happen to share the same office space.
          11          MS. PISCITELLI: Wait. Let's --                    11       Q. When is the last time you had contact with the
          12          MS. DYSON: We'll take a break.                    12   -- well, let me strike that.
          13          MS. PISCITELLI: Okay. You want to take a          13         With the orthopedic part of Tampa Orthopedic,
          14      break?                                                14   is that the Dr. Castellano that you mentioned?
          15          THE WITNESS: Yeah. I just need to talk to her     15      A. No.
          16      for a second.                                         16       Q. Oh, okay.
          17          MS. DYSON: Yes.                                   17      A. That's Primary Care Physicians Alliance. Two
          18          THE WITNESS: Yes.                                 18   different practices.
          19          MS. DYSON: Yes, we're going to take a break.      19       Q. Oh, okay. All right. So, who -- do you have a
          20          MS. PISCITELLI: Do you need to take a break       20   contact person at Tampa Orthopedic?
          21      other than to confer with Ms. Dyson?                  21      A. I do.
          22          MS. DYSON: I need to take a break.                22       Q. Who's that?
          23          THE WITNESS: I wouldn't mind using the            23      A. There are several. I deal with the physician,
          24      restroom --                                           24   Dan Murphy, I deal with the practice administrator,
          25          MS. PISCITELLI: Okay.                             25   Kelly Hurst, and several of their people that place




                                                                                        11 (Pages 38 to 41)
        Ph: 727-580-4944                                                                                           Fax: 727-735-9866
Case 8:17-cv-02447-WFJ-AAS Document 131 Filed 10/18/19 Page 12 of 19 PageID 1834
                                                              Page 42                                                           Page 44
           1    orders.                                                    1      both, employed by only one.
           2       Q. Do the people who -- who are the people that         2    BY MS. PISCITELLI:
           3    place orders, the other people?                            3      Q. And where is -- where are they located -- I
           4       A. Keisha.                                              4    guess in Tampa -- the Tampa Orthopedic?
           5       Q. Anybody else?                                        5      A. That's correct. They're on South Howard Avenue
           6       A. Dr. Cassio.                                          6    in Tampa.
           7       Q. Is that C-A --                                       7      Q. Okay. And when is the last time you visited
           8       A. I believe it's C-A-S-S-I-O.                          8    the Tampa Orthopedic facility?
           9       Q. Like the watch? All right.                           9      A. Today.
          10          Anybody else?                                        10     Q. And what was that in regard to?
          11       A. Anyone else that places orders --                    11     A. Just regular -- I call on them every two weeks
          12       Q. At Tampa --                                          12   as their account manager.
          13       A. -- for the urgent care?                              13     Q. And is that the FMC ship to that you mentioned
          14       Q. At Tampa Ortho.                                      14   earlier?
          15       A. Well, remember, it's the urgent care that's          15     A. It's really more the urgent care because
          16    placing the orders. Tampa Ortho isn't really placing       16   they're the ones placing orders with us, but, yeah,
          17    any orders with us.                                        17   they're one in the same -- the same facility, rather.
          18       Q. Okay. So, you don't -- so, these people,             18   So, if I'm there, if they have questions about an FMC
          19    Dr. Murphy, Kelly Hurst, Keisha, Dr. Cassio, go to the     19   issue, I'm happy to answer it, but since most of their
          20    urgent care, it's not FMC affiliated?                      20   business with me is on the urgent care side, that's
          21       A. The urgent care is not, but I believe they all       21   typically what we're in there talking about.
          22    have dual roles that they may work for both. I don't       22     Q. And just to skip topics a little bit, on --
          23    know.                                                      23   back The President's Club. Approximately how many sales
          24       Q. Okay. So, just so I'm clear and the record is        24   reps compete to be in the sales -- excuse me -- to be in
          25    clear, Dr. Murphy, Kelly Hurst, Keisha, and Dr. Cassio     25   The President's Club?



                                                              Page 43                                                           Page 45
           1    are not affiliated with FMC?                               1      A. All of the sales reps are eligible for it. I
           2          MS. DYSON: Object to the form.                       2    don't know how many sales reps or account managers there
           3          THE WITNESS: That is -- no, that's not what          3    are -- 950 maybe -- so, all of them are eligible.
           4      I'm saying.                                              4      Q. And is that nationally?
           5    BY MS. PISCITELLI:                                         5      A. It is.
           6      Q. Okay. Then if you could clarify because I'm           6      Q. And the benefits for the top 25, do they
           7    getting --                                                 7    receive any benefits other than the trip?
           8      A. Dr. Murphy owned Tampa Orthopedic and he also         8      A. I don't know.
           9    owned the urgent care. He sold the orthopedic practice     9      Q. You mentioned the two accounts that have a --
          10    to Florida Medical Clinic, and he works for them. He       10   that are shared, as you described it, where there's a
          11    also owns the urgent care. Now, I don't know if he         11   sales representative who has bill to responsibilities
          12    works there as a provider or not, but he is one of the     12   and there's also sales representatives that have ship to
          13    owners. The others, I don't know if they work for both,    13   responsibilities. And you mentioned two that you could
          14    if they only work for one, I'm not sure.                   14   remember at the time, Lutz Surgical Partners and Florida
          15      Q. So, when you say the orthopedic has not               15   Medical Clinic. Do you remember any others?
          16    purchased anything in about 12 months from McKesson, are   16         MS. DYSON: Object to the form.
          17    you referring to the people that you just mentioned?       17         THE WITNESS: So, it's actually Lutz, L-U-T-Z.
          18    Does that include the people who would be ordering for     18   BY MS. PISCITELLI:
          19    them; Murphy, Hurst, Keisha?                               19     Q. Oh.
          20          MS. DYSON: Object to the form.                       20     A. And there was --
          21          THE WITNESS: I'm referring to the fact that          21     Q. Okay.
          22      the Florida Medical Clinic ship to at that location      22     A. And there was another one I think I gave you,
          23      has ordered nothing or very little. Who does the         23   right? I think you brought up Florida Medical Clinic.
          24      ordering for that versus the urgent care exactly, I      24   I had forgotten about that.
          25      don't know. I don't know if they're employed by          25     Q. Oh, okay.




                                                                                              12 (Pages 42 to 45)
        Ph: 727-580-4944                                                                                                    Fax: 727-735-9866
Case 8:17-cv-02447-WFJ-AAS Document 131 Filed 10/18/19 Page 13 of 19 PageID 1835
                                                           Page 46                                                             Page 48
           1       A. So, whatever the other one I gave you was, I         1      A. I believe she had told me she was with some
           2    don't recall right now, but I thought I gave you two --    2   group before that, but I don't remember all the details.
           3        Q. Oh, okay. And is --                                 3   This is a while ago.
           4       A. -- or is it -- maybe not.                            4      Q. And you only know that through a conversation
           5        Q. And is -- I think you said -- what about            5   with Ms. Van Hoek?
           6    Randolph Knight, is that shared?                           6      A. I don't remember if it was conversation or
           7           MS. DYSON: Object to the form.                      7   e-mail, but one of the two.
           8           THE WITNESS: No, it is not.                         8      Q. Do you know someone named Gary Steele?
           9    BY MS. PISCITELLI:                                         9      A. Yes.
          10        Q. And where is Randolph Knight located?              10      Q. Who's Gary Steele?
          11       A. Zephyrhills.                                        11      A. Gary Steele was -- now, I haven't talked to him
          12        Q. When did you become -- what is your -- if it's     12   in several years -- but was the purchasing -- I don't
          13    not bill to -- if it's not shared, what is it called?     13   know what his position was -- purchasing director,
          14    Is it called just ship to or --                           14   purchasing agent for Florida Medical Clinic.
          15       A. There's -- it's a bill to --                        15      Q. And was that -- and your speaking to
          16        Q. For Knight?                                        16   Mr. Steele, was that in relation to any particular ship
          17       A. -- it's a bill to, ship to.                         17   to of Florida Medical Clinic?
          18        Q. Combined?                                          18      A. It was in relation to practices of mine that
          19       A. Correct. So, their billing address and their        19   they had acquired.
          20    shipping address are the same.                            20      Q. Were -- those communications, were those in
          21        Q. And when did you become the sales                  21   person with Mr. Steele?
          22    representative for Dr. Knight?                            22      A. I believe I met in person with him a few times.
          23       A. Again, this is just a guess, six or seven years     23   Also communicated by e-mail and phone.
          24    ago.                                                      24      Q. When was the last time you spoke to Mr. Steele,
          25        Q. How did you become the sales representative for    25   do you remember?


                                                           Page 47                                                             Page 49
           1    Dr. Knight?                                               1           MS. DYSON: Object to the form.
           2           MS. DYSON: Object to the form.                     2           THE WITNESS: I don't remember, but it's been
           3           THE WITNESS: I don't remember.                     3      several years.
           4    BY MS. PISCITELLI:                                        4    BY MS. PISCITELLI:
           5       Q. Were you the first sales representative on the      5      Q. Do you remember what was discussed between you
           6    account?                                                  6    and Mr. Steele during the last conversation you had with
           7           MS. DYSON: Object to the form.                     7    him?
           8           THE WITNESS: Yes. On that account -- on that       8      A. No.
           9       bill to and ship to account, I was. It was a new       9      Q. Is there anything that would refresh your
          10       account.                                               10   recollection on that?
          11    BY MS. PISCITELLI:                                        11     A. Not sure I understand.
          12       Q. Had there been a prior account for Dr. Knight?      12     Q. Is there anything, for instance, like an
          13           MS. DYSON: Object to the form.                     13   e-mail, a note, a log, that would refresh your memory on
          14           THE WITNESS: I don't know. My understanding        14   what your last conversation with Mr. Steele was about?
          15       was after the fact possibly that he was part of a      15     A. Not that I know of.
          16       group before that, but I don't know all the            16     Q. Do you keep a log of your daily activities as a
          17       specifics on that.                                     17   sales rep?
          18    BY MS. PISCITELLI:                                        18     A. No.
          19       Q. And is Dr. Knight part of a group now?              19     Q. How about e-mailing with Mr. Steele? Do you
          20       A. He is not.                                          20   remember the topic of any e-mails you had with Mr.
          21       Q. So, did you have any -- were you a sales rep        21   Steele?
          22    for Dr. Knight when he was part of a group?               22     A. I don't remember.
          23       A. No.                                                 23     Q. Do you have -- is there anything that would
          24       Q. Do you have any knowledge of Hilda Van Hoek         24   refresh your recollection on that?
          25    being a sales representative for Dr. Knight?              25     A. I don't know if those e-mails are saved




                                                                                            13 (Pages 46 to 49)
        Ph: 727-580-4944                                                                                               Fax: 727-735-9866
Case 8:17-cv-02447-WFJ-AAS Document 131 Filed 10/18/19 Page 14 of 19 PageID 1836
                                                               Page 50                CONFIDENTIAL                             Page 52
           1    anywhere or not, I don't know. I don't have anything        1      but, no, I do not have that as a ship to.
           2    saved from that far back.                                   2   BY MS. PISCITELLI:
           3       Q. And when you communicated with Mr. Steele by          3      Q. Does anybody at McKesson have Odom as a ship
           4    e-mail, was it through the -- well, what e-mail system      4   to?
           5    did you use? Was it a personal account? Was it PSS?         5           MS. DYSON: Object to the form.
           6    Was it McKesson?                                            6           THE WITNESS: I don't know. I don't know if
           7       A. It would have been either PSS or McKesson. I          7      he's still in the same office. I have no idea.
           8    think it was PSS at the time, but not -- not a personal.    8   BY MS. PISCITELLI:
           9       Q. Do you remember any of your -- do you have any        9      Q. But you -- you did become the sales
          10    specific recollection of any of your verbal                10   representative for Odom after Florida Medical Clinic
          11    conversations with Gary Steele?                            11   acquired --
          12          MS. DYSON: Object to the form.                       12      A. I don't -- I don't remember if I was -- if that
          13          THE WITNESS: I do remember a few things that         13   actually happened. We talked about it. I talked about
          14       we talked about, but I couldn't -- I don't know how     14   it with Gary Steele, and I don't remember if that
          15       specific it would be.                                   15   actually happened or not.
          16    BY MS. PISCITELLI:                                         16      Q. Did you -- well, were there any -- did you have
          17       Q. Okay. What -- what -- what things did you talk       17   any other conversations with Gary Steele like that in
          18    about with Gary Steele?                                    18   regard to asking if -- if you could be the sales rep on
          19       A. I basically was there to ask him if it would be      19   the newly acquired entities of Florida Medical Clinic?
          20    possible for me to continue calling on the existing        20           MS. DYSON: Object to the form.
          21    customers I had that had been acquired. They had           21           THE WITNESS: Just to be clear, it was only on
          22    requested to keep me as their sales rep, and I was there   22      practices that I was already the rep that required
          23    to ask if that was possible.                               23      it. It wasn't on new entities. I think we talked
          24       Q. Was that a verbal conversation?                      24      about that maybe once or twice. It wasn't a lot and
          25       A. Yes.                                                 25      it wasn't over a long period of time. But it was



                           CONFIDENTIAL                        Page 51                                                         Page 53
           1      Q. Do you remember what customer that was, the one       1      really just to ask if I could remain as the rep
           2    that FMC acquired -- Florida Medical Clinic acquired?      2      underneath the McKesson -- or PSS at the time --
           3         MS. DYSON: Object to the form.                        3      bill to for practices that I currently had that were
           4         THE WITNESS: I remember that Marty Odom was           4      being acquired by Florida Medical Clinic.
           5      one. There may have been others.                         5    BY MS. PISCITELLI:
           6    BY MS. PISCITELLI:                                         6      Q. Did you have any communication with Gary Steele
           7      Q. Approximately when was that, that Marty Odom          7    about whether you could be the -- a sales representative
           8    became -- came under F -- came under Florida Medical       8    for Tampa Orthopedic?
           9    Clinic?                                                    9          MS. DYSON: Object to the form.
          10      A. Again, I'm guessing. This is all kind of              10         THE WITNESS: No, this was well before that.
          11    around the same time. I want to say six years ago          11   BY MS. PISCITELLI:
          12    maybe, seven years ago, five to seven years.               12     Q. Okay. So you had no conversation with -- with
          13      Q. Was it before the McKesson acquisition of PSS?        13   Mr. Steele about your being a sales rep on Tampa
          14      A. It was.                                               14   Orthopedic?
          15      Q. And what did Mr. Steele tell you in response to       15     A. That's correct. That was -- that happened
          16    your inquiry?                                              16   years after.
          17      A. I believe he said that they were open to giving       17     Q. Okay. Did you have any communications with
          18    it a shot with a few customers to see how it went.         18   Mr. Steele after the McKesson/PSS merger?
          19      Q. And I believe you mentioned you still have that       19     A. I don't think so.
          20    account with Gary Odom. Did you -- did he -- he gave --    20     Q. Okay. Let's -- let's talk about the time frame
          21    he said he would give it a shot. I can't remember if       21   after the merger, starting with the merger -- the
          22    you said Odom was still --                                 22   acquisition of -- McKesson of PSS. I believe you
          23      A. I don't even know if --                               23   indicated before your -- there was no change in your
          24         MS. DYSON: Object to the form.                        24   duties as a sales representative.
          25         THE WITNESS: -- that practice is still there,         25         MS. DYSON: Object to the form.




                                                                                               14 (Pages 50 to 53)
        Ph: 727-580-4944                                                                                                  Fax: 727-735-9866
Case 8:17-cv-02447-WFJ-AAS Document 131 Filed 10/18/19 Page 15 of 19 PageID 1837
                                                          Page 54                                                              Page 56
           1    BY MS. PISCITELLI:                                         1      A. Bill to -- again, this is an estimate. It can
           2       Q. Is that correct? Did I understand your earlier       2   change month to month, but 350 to 400 maybe.
           3    testimony correctly?                                       3       Q. Bill to's?
           4       A. For the most part, there was very little change      4      A. I think so. It could be off. I haven't looked
           5    with day-to-day duties and requirements, so that would     5   at the total number in a while, but it's probably
           6    be correct.                                                6   somewhere in that range. That's why it's so hard to
           7       Q. Was there any difference in -- in the way you        7   remember exact accounts. There's a lot, so I don't
           8    conducted business or how business was conducted once      8   remember exactly which ones were affected by that
           9    McKesson became the employer?                              9   acquisition. I remember dealing with it, but I don't
          10       A. I'm sure there were. I don't remember the           10   remember too many specifics. But the ship to's -- one
          11    specifics. It was very similar. I'm sure there had to     11   of those bill to's can have 15 ship to accounts under
          12    have been differences, but, again, that was quite a       12   it. One may only have one. So, it would -- it -- I
          13    while ago, so I don't remember. But the basic -- it was   13   would -- it would be irresponsible even to try to guess
          14    very similar, so not anything that was a big, big         14   the number of ship to's.
          15    difference.                                               15       Q. Well, how does it come about that you become a
          16       Q. With respect to any of your customers that you      16   bill to on an account?
          17    had before the merger, were any of those customers,       17      A. Typically you're the person who's opening the
          18    pre-merger, serviced by McKesson? So, you were -- you     18   account.
          19    were previously servicing them as PSS. Were there any     19       Q. So that would be a customer that you've -- a
          20    that were -- had been serviced by McKesson so that once   20   new customer?
          21    there was the merger, you had people who had been         21      A. The majority of the time, yes.
          22    competitors under one umbrella?                           22       Q. And what about the other times, how is it that
          23       A. Yes.                                                23   you come about to be a bill to?
          24       Q. Okay. And that happened to you?                     24      A. It's possible that another account manager had
          25       A. Yes.                                                25   left the company and they needed to assign someone.


                                                          Page 55                                                              Page 57
           1       Q. Do you know -- can you remember any of the          1    It's possible that the account requested a different
           2    accounts that were affected?                              2    account manager. I don't know if there's other
           3       A. Not off the top of my head. There was a -- a        3    scenarios. That's what comes to mind. But those don't
           4    handful. I don't remember if it was 30, 40. I don't       4    happen very frequently. We have very little turnover.
           5    remember any specifically.                                5    And sometimes an existing customer will set up another
           6       Q. And what -- what happened with those? Were you      6    bill to account also. Like Tampa Orthopedic where I had
           7    -- did you give up some areas or did you gain some?       7    the orthopedic business for a long time, then they
           8       A. I think both.                                       8    started an urgent care after hours in there, so now you
           9       Q. Uh-huh.                                             9    have two totally different bill to's, two totally
          10       A. I think my understanding was they looked at who     10   different tax IDs, so that's another way.
          11    had a larger share of the business and that person was    11     Q. After the merger -- the McKesson/PSS merger,
          12    the rep. So, I think there were a few that I ended up     12   was there any difference in how accounts were assigned
          13    losing and then some that I ended up becoming the only    13   to sales reps?
          14    rep in there.                                             14     A. I don't know. I -- sales reps weren't really
          15       Q. Do you know approximately how many ship to          15   part of how accounts were assigned, so I -- I don't know
          16    accounts you currently have?                              16   that.
          17          MS. DYSON: Object to the form.                      17     Q. But -- okay. You're -- you don't -- are not
          18          THE WITNESS: No.                                    18   aware of any change as you sit here now?
          19    BY MS. PISCITELLI:                                        19           MS. DYSON: Object to the form.
          20       Q. Approximately?                                      20           THE WITNESS: Not that I know of. I know there
          21          MS. DYSON: Object to the form.                      21     was obviously change with what you spoke about when
          22          THE WITNESS: Not ship to, no.                       22     there were -- the initial acquisition and they had
          23    BY MS. PISCITELLI:                                        23     to make decisions there. I have no idea about how
          24       Q. Okay. Any kind of accounts? I mean, is there        24     or what and -- so, no, I don't really know of any
          25    some with the ship to and -- and --                       25     major differences.




                                                                                            15 (Pages 54 to 57)
        Ph: 727-580-4944                                                                                                   Fax: 727-735-9866
Case 8:17-cv-02447-WFJ-AAS Document 131 Filed 10/18/19 Page 16 of 19 PageID 1838
                                                           Page 58                                                              Page 60
           1    BY MS. PISCITELLI:                                         1    decision made by management. But, typically, if account
           2       Q. Have you ever lost any bill to accounts or have      2    managers are able to work things out on their own, then
           3    they been removed from you?                                3    management usually adheres to whatever they come up
           4           MS. DYSON: Object to the form.                      4    with. But I don't remember this -- I mean, we're,
           5           THE WITNESS: Have I lost bill to accounts?          5    again, talking about many, many years ago. So I don't
           6       Sure. Absolutely.                                       6    remember if Hilda and I spoke about Florida Medical
           7    BY MS. PISCITELLI:                                         7    Clinic together before management got involved or not.
           8       Q. What are the circumstances when you would lose       8      Q. Did you lose any accounts to Ms. Van Hoek after
           9    a bill to account?                                         9    the merger?
          10       A. Well, the majority is through acquisition.           10     A. Yes.
          11    I've lost a tremendous amount to large hospital groups     11     Q. And which account or accounts was that?
          12    and IDNs where the physician is no longer in the           12     A. Well, let me take that back. I don't know if I
          13    practice, the hospital owns the practice, and there's no   13   lost them to Hilda. Let me back up for a second. If
          14    bill to there anymore.                                     14   there were accounts that were acquired by Florida
          15       Q. And when that happens, there's been an               15   Medical Clinic, she may have acquired them. They may be
          16    acquisition of your customer by another entity, do you     16   doing business -- I don't know. But once they're
          17    do anything to try and become the bill to of the new       17   acquired, I don't have access to what they're doing in a
          18    business?                                                  18   lot of cases. It -- I don't -- so, I don't know. The
          19       A. Sometimes, but it's typically handled on a           19   answer to that is I really -- I'm not sure. I know I've
          20    corporate level. And I guess it just depends on -- on      20   lost quite a few accounts after the acquisition of PSS
          21    who it is. There's different scenarios. If, for            21   by McKesson due to those accounts being acquired by
          22    instance, a hospital group we know doesn't use us and is   22   another entity, so -- but was that Hilda; I don't know.
          23    contracted with -- someone else acquires, well, there's    23     Q. Did Ms. Van Hoek ever lose any accounts to
          24    really not much conversation to have. So, I guess it       24   you --
          25    really just depends on the circumstances.                  25         MS. DYSON: Object to the form.



                                                           Page 59                                                              Page 61
           1        Q. But you yourself have pursued those                  1   BY MS. PISCITELLI:
           2    opportunities, haven't you?                                 2      Q. -- after the merger?
           3           MS. DYSON: Object to the form.                       3     A. I don't think so, but I don't know. I mean,
           4           THE WITNESS: Yes.                                    4   not that I can recall.
           5    BY MS. PISCITELLI:                                          5      Q. Did Ms. Van Hoek lose any accounts to you
           6        Q. Okay. And that was -- I -- because you -- I          6   before the merger?
           7    believe that's what you were discussing earlier with        7         MS. DYSON: Object to the form.
           8    Florida Medical Clinic, right?                              8   BY MS. PISCITELLI:
           9       A. Correct.                                              9      Q. And, of course, by the merger, we're talking
          10        Q. Any others that you can recall?                     10   about McKesson and PSS.
          11       A. There's -- there's been a lot over the years.        11     A. Right.
          12    I've unfortunately had a lot of accounts acquired. So,     12         MS. DYSON: Object to the form.
          13    you mentioned the Florida Hospital Group, I think, and     13         THE WITNESS: Not that I can recall.
          14    initially, we were able to still work with those           14   BY MS. PISCITELLI:
          15    customers that we acquired and that -- that changed, so    15      Q. Is there anything that would refresh your
          16    -- then there's been times where a bill to is acquired     16   memory?
          17    by another bill to, but it's not corporate. And then I     17     A. Not that I know of.
          18    went to the account manager and asked if I could work      18      Q. Are you currently a sales representative on the
          19    with them and maintain that ship to level, and the         19   Florida Physicians -- excuse me -- the Florida Physician
          20    majority of the time, that is the case.                    20   Health Group account?
          21        Q. And have you ever done that with Ms. Van Hoek       21     A. I'm not sure if -- the Florida Physician Health
          22    as to any particular account?                              22   Group, is that a --
          23       A. I don't remember if she and I specifically           23      Q. No, no, no. I'm -- this is -- well, Florida
          24    talked about Florida Medical Clinic or not. Ultimately,    24   Physicians -- did I get the name right? Florida --
          25    the decision wouldn't be either of ours. It would be a     25         MS. VAN HOEK: Hospital.




                                                                                              16 (Pages 58 to 61)
        Ph: 727-580-4944                                                                                                  Fax: 727-735-9866
Case 8:17-cv-02447-WFJ-AAS Document 131 Filed 10/18/19 Page 17 of 19 PageID 1839
                                                          Page 62                                                         Page 64
           1    BY MS. PISCITELLI:                                        1      A. No.
           2       Q. Oh, Florida Hospital Physician Group. Sorry.        2      Q. Do you currently have any accounts in
           3       A. Oh, no.                                             3    Zephyrhills?
           4       Q. Have you ever had accounts with Florida             4      A. Yes.
           5    Hospital Physician Group?                                 5          MS. DYSON: Object to the form.
           6       A. Yes.                                                6    BY MS. PISCITELLI:
           7       Q. And when was that?                                  7      Q. And what are those accounts?
           8       A. I -- again, I don't recall the exact dates, but     8      A. Dr. Knight is in Zephyrhills and -- I don't
           9    I want to say it was up until maybe 18 months or two      9    know. I'm sure I have other ones out there. They're
          10    years ago.                                                10   ship to's.
          11       Q. And what happened to cause you to lose those        11     Q. But you can't think of any others?
          12    accounts for Florida Hospital Physician Group 18 months   12         MS. DYSON: Object to the form.
          13    to two years ago?                                         13         THE WITNESS: No, not off the top of my head.
          14       A. Sure. McKesson ended up moving those accounts       14   BY MS. PISCITELLI:
          15    from all reps as far as I know to have a                  15     Q. Did you have any Zephyrhills accounts before
          16    corporate-to-corporate relationship where we were no      16   you became the representative on the Dr. Knight account?
          17    longer involved.                                          17     A. Possibly. I don't -- I don't recall.
          18       Q. And did you have Florida Hospital Physician         18     Q. This is going back to the -- the time of the
          19    Group accounts before the McKesson acquisition of PSS?    19   acquisition of PSS by McKesson. I think you said the
          20       A. Yes.                                                20   orders were done on -- have been done online by the
          21       Q. And where were those located?                       21   customers since then. Is that --
          22       A. And, again, I don't recall exactly when they        22         MS. DYSON: Object to the form.
          23    became part of that physician group. One on North Dale    23         THE WITNESS: No.
          24    Mabry in Tampa.                                           24   BY MS. PISCITELLI:
          25         Do you want -- what are you looking for, an          25     Q. -- your customers? No?


                                                          Page 63                                                         Page 65
           1    area of town or --                                         1      A. No.
           2       Q. If you can remember the area -- if you can           2       Q. Okay. Are there orders -- how else are orders
           3    remember -- the cities would be easier, yeah.              3   placed? There's online which the customer can do,
           4       A. Tampa, probably Lutz.                                4   right?
           5       Q. Is Lutz --                                           5      A. That's correct.
           6       A. Wesley Chapel.                                       6       Q. Okay. What else?
           7       Q. Is Lutz in Hillsborough County?                      7      A. That's been the case since before. That hasn't
           8       A. It is, yes. Pasco -- Hillsborough/Pasco line.        8   really changed. They can call customer service, sales
           9    Wesley Chapel. That's Pasco County more. I'm sure          9   reps can take the order when we're there visiting, they
          10    there's more, but that's what I -- I know for -- comes    10   can call us, fax, well, pretty much any way they want to
          11    to mind.                                                  11   do it.
          12       Q. And before the merger, did you have any Florida     12       Q. So going back -- going back to like right
          13    Hospital Physician Group accounts in Pinellas County?     13   before the merger, did -- was there a specific order
          14       A. I don't recall. I don't think so, but I don't       14   form that you would use if you were going to take an
          15    recall.                                                   15   order from a customer?
          16       Q. And have you had accounts in Pinellas County --     16      A. No. No. I typically try to get them to order
          17    well, Florida Hospital Physician Group accounts in        17   online, but there were -- there's a lot that -- and
          18    Pinellas County?                                          18   still won't. We would just take their order from them
          19          MS. DYSON: Object to the form.                      19   and having been doing it for so long, we typically knew
          20          THE WITNESS: I don't think so. I'm not 100          20   what they needed when they said certain things and we'd
          21       percent sure, but I don't think I did.                 21   place the order for them.
          22    BY MS. PISCITELLI:                                        22       Q. Online?
          23       Q. Did you ever seek to become a sales                 23      A. Well, online or on our laptop and sent it in,
          24    representative for Florida Hospital Physician Group in    24   so...
          25    Pinellas County?                                          25       Q. Do you know of someone named Amy Boyes,




                                                                                          17 (Pages 62 to 65)
        Ph: 727-580-4944                                                                                             Fax: 727-735-9866
Case 8:17-cv-02447-WFJ-AAS Document 131 Filed 10/18/19 Page 18 of 19 PageID 1840
                                                                Page 66                                                    Page 68
           1    B-O-Y-E-S?                                                 1         MS. PISCITELLI: And we will conclude the
           2         A. B-O-Y-E-S?                                         2      deposition.
           3         Q. Yes.                                               3         THE VIDEOGRAPHER: This concludes the
           4         A. That does not ring a bell.                         4      video-recorded deposition of Clinton Brady on 17,
           5         Q. Have you ever participated in a town hall          5      October, 2018. And we're off the record at 3:31
           6    meeting for sales representatives?                         6      p.m.
           7         A. Probably.                                          7      (Thereupon, the following was off the video record.)
           8         Q. Do you remember any of those town hall             8         THE COURT REPORTER: Would you like to order
           9    meetings?                                                  9      this one or hold off?
          10         A. No, not really.                                   10         MS. PISCITELLI: Not yet.
          11         Q. I would like to take a break and speak to         11         THE COURT REPORTER: Okay.
          12    co-counsel, my client, and see if we have any further     12         MS. DYSON: We'll take a copy if they order it.
          13    areas of questioning. We're all -- I think we're almost   13         THE COURT REPORTER: Okay. I.
          14    done. Okay?                                               14         (Thereupon, the videotaped deposition was
          15         A. Okay.                                             15      concluded at 3:31 p.m.)
          16                                                              16
                     Q. Okay. Thank you. So be sure and take off your
          17                                                              17
                --
          18                                                              18
                        THE VIDEOGRAPHER: We're off the record at
                                                                          19
          19         3:24 p.m.
                                                                          20
          20            (Thereupon, a short recess was had.)
                                                                          21
          21            THE VIDEOGRAPHER: We're on the record at 3:30
                                                                          22
          22         p.m.
                                                                          23
          23            MS. PISCITELLI: Okay. Mr. Brady, I don't have
                                                                          24
          24         any further questions right now.
                                                                          25
          25            Ms. Dyson, do you?


                                                                Page 67                                                    Page 69
           1             MS. DYSON: You're done with questions.            1               CERTIFICATE OF OATH
           2             MS. PISCITELLI: Right now unless there's -- if    2
           3         you --                                                3   STATE OF FLORIDA:
                                                                           4   COUNTY OF PINELLAS:
           4             MS. DYSON: What do you mean, "right now"?
                                                                           5
           5             MS. PISCITELLI: What do I mean right now?
                                                                           6      I, JESSICA TENENBAUM, Notary Public, State of
           6             MS. DYSON: Yes.                                   7   Florida, do hereby certify that CLINTON BRADY personally
           7             MS. PISCITELLI: I don't know if you're going      8   appeared before me on October 17, 2018 and was duly
           8         to do any cross-examination, but if you do, then I    9   sworn and produced a driver's license as identification.
           9         -- you know, I might have more questions.            10      Signed this 22nd day of November, 2018.
          10             MS. DYSON: Okay. So you have no further          11
          11         questions on direct exam?                            12
          12             MS. PISCITELLI: Right now, right. On direct,     13
                                                                          14
          13         yes, that's correct.
                                                                          15         _______________________________
          14             MS. DYSON: Okay. You're saying right now. I
                                                                                     JESSICA TENENBAUM
          15         don't know what that means.                          16
          16             MS. PISCITELLI: I don't have any -- my direct               Notary Public, State of Florida
          17         is done.                                             17         My Commission No.: GG061119
          18             MS. DYSON: Okay. Because you --                             Expires: January 9, 2021
          19             MS. PISCITELLI: So, if you have any questions,   18
          20         if you want to do cross, this is your opportunity.   19
          21             MS. DYSON: Sure it is. And I have none.          20
                                                                          21
          22         We'll read.
                                                                          22
          23             MS. PISCITELLI: Okay. Thank you for your time
                                                                          23
          24         today.                                               24
          25             THE WITNESS: All right.                          25




                                                                                           18 (Pages 66 to 69)
        Ph: 727-580-4944                                                                                               Fax: 727-735-9866
Case 8:17-cv-02447-WFJ-AAS Document 131 Filed 10/18/19 Page 19 of 19 PageID 1841
                                                                    Page 70
           1                CERTIFICATE OF REPORTER
           2    STATE OF FLORIDA:
           3    COUNTY OF PINELLAS:
           4
           5      I, JESSICA TENENBAUM, Notary Public, State of
           6    Florida, certify that I was authorized to and did
           7    stenographically report the deposition of CLINTON BRADY;
           8    that a review of the transcript was requested; and that
           9    the foregoing transcript, pages 4 through 68, is a true
          10    and accurate record of my stenographic notes.
          11      I further certify that I am not a relative,
          12    employee, or attorney, or counsel of any of the parties,
          13    nor am I a relative or employee of any of the parties'
          14    attorneys or counsel connected with the action, nor am I
          15    financially interested in the action.
          16
          17      DATED this 22nd day of November, 2018.
          18
          19
          20            __________________________________
                        JESSICA TENENBAUM
          21
          22
          23
          24
          25




                                                                              19 (Page 70)
        Ph: 727-580-4944                                                         Fax: 727-735-9866
